DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Set 1: Adapter
Species A: drawn to an adapter having a smooth outer wall, without an anchoring/retrieval mechanism, having a cylindrical middle section not containing a malleable support, ratcheting hinge, or spring: Figure 1-4
Species B: drawn to an adapter having one or more perforations and an anchoring/retrieval mechanism: Figure 5
Species C: drawn to an adapter only having a plurality of rods which form a malleable support: Figure 6
Species D: drawn to an adapter only having a spiral support which forms a malleable support: Figure 7
Species E: drawn to an adapter having an integrated diamond grid malleable support structure: not shown in figures but described on page 16 of the disclosure.
Species F: drawn to an adapter having a ratcheting hinge: Figure 8
Species G: drawn to an adapter having a corrugated outer wall: Figure 9
Species H: drawn to an adapter having a spring and platform: Figure 10
Set 2: Fluid delivery device
Species I: drawn to a fluid delivery device without an outer casing having a primary flow regulator and a secondary flow regulator and a receptacle with threads proximally12 adjacent to the primary flow regulator: Figure 11-13d
Species J: drawn to a fluid delivery device having an outer casing, a central support and spring: Figure 14A-14B
Species K: drawn to a fluid delivery device having an outer casing, and a piercer configured to pierce the contents of a18 fluid cartridge: Figure 15A-15B
The species are independent or distinct because:
Species A requires an adapter having a smooth outer wall, without an anchoring/retrieval mechanism, having a cylindrical middle section not containing a malleable support, ratcheting hinge or spring while species B-H do not. 
Species B requires an adapter having one or more perforations and an anchoring/retrieval mechanism while species A, and C-H do not.
Species C requires an adapter only having a plurality of rods which form a malleable support, while species A-B, and D-H do not.
Species D requires an adapter only having a spiral support which forms a malleable support, while species A-C, and E-H do not.
Species E requires to an adapter having an integrated diamond grid which forms a malleable support structure, while species A-D and F-H do not. 
Species F requires an adapter having a ratcheting hinge, while species A-E, and G-H do not. 
Species G requires an adapter having a corrugated outer wall, while species A-F and H do not.
Species H requires an adapter having a spring and platform, while species A-G do not. 

Species I requires a fluid delivery device having a primary flow regulator and a secondary flow regulator and a receptacle with threads proximally12 adjacent to the primary flow regulator, while species J-K do not.
Species J requires a fluid delivery device having an outer casing, a central support and spring, whiles species I and K do not.
Species K requires a fluid delivery device having an outer casing, and a piercer configured to pierce the contents of a18 fluid cartridge, while species I-J do not.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, from each set (one election from the adaptor species and one election from the fluid delivery device species) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-2, 10, 14, and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (E.G. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); and prior art applicable to one species would not likely be applicable to another species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species from each set to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783